Citation Nr: 1329733	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-47 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein

INTRODUCTION

The Veteran had active military service from January 1984 to April 1992 and from June 2004 to November 2005, as well as subsequent service with the National Guard.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded this matter in January 2011 to afford the Veteran a Travel Board hearing.  

The Veteran testified before the undersigned Veterans Law Judge in March 2011 at a Travel Board Hearing.  A transcript of that testimony is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records dated in February 1989 reflect that the Veteran was assessed with a pinched nerve in his back and had pain to the middle right back area.  In April 1991, the Veteran complained of pain on the right side of his neck and the lower part of his back after falling in a bathtub.  

VA treatment records dated on April 24, 2007 note the Veteran being seen in the emergency room complaining of back pain after lifting heavy weight for the past few days.  VA treatment records from June 2007 reflect that the Veteran had a job for several years working in a furniture store lifting furniture, and that he got injured on the job.  He stated that he went on Workmen's Compensation before returning to work with a reasonable amount of function.  It was noted he was on Workmen's Compensation until December 2006.  The Veteran reported that, in April 2007, he injured his back in National Guard training.  He stated that he reported for National Guard duty on April 20, 2007, but had pain before going.  He stated they required him to continue the National Guard duty as he did not have a medical excuse from his physician.  He then loaded equipment that Monday morning and presented to the emergency room on Tuesday April 24.  The physician stated that, whether or not the injury to the back happened during National Guard training or while lifting furniture is a difficult question.  The physician also stated that, most likely, the Veteran suffered repetitive injury to his back due to years of working as a furniture lifter with final injury during training.  The physician made no reference to the service treatment records reflecting neck and low back pain.  

The Veteran underwent a VA examination in October 2007.  The examiner diagnosed degenerative arthritis of the lumbar spine.  However, no opinion as to the relationship between that disorder and service was provided.  A letter from M.P.T., D.O., dated in July 2009 reflects that the Veteran had a herniated disc in his cervical spine on the left side.  

The Veteran recently underwent a VA spine examination in September 2013 which is contained in his Virtual VA file.  This examination did not appear to provide an opinion as to whether a lumbar spine disability is related to service.  Additionally, it does not appear the Veteran has been afforded a VA examination of his cervical spine at any time.  In light of the above, the Board finds that an examination for the cervical spine is necessary, as are opinions concerning whether both the cervical and lumbar spine conditions are related to service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the Veteran alleges that he was on National Guard duty and suffered an injury, an attempt to verify whether such duty was active duty training (ADT) or inactive duty training (IDT) must be made.

Additionally, the Veteran indicated he received Workmen's Compensation for a back injury during 2006.  Although it appears there may be some records considered by Workmen's Compensation in the file, it does not appear that all records are in the file.  Such records are likely to be relevant to the instant appeal and should be requested. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As Virtual VA contains a September 2013 spine examination report, it appears the RO may be adjudicating a claim for service connection for a low back disability despite this issue being on appeal.  The RO/AMC should contact the RO to obtain copies of any documents contained in a temporary file that are relevant to the Veteran's claim for service connection for a back and neck disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the RO to obtain copies of any documents contained in a temporary file that are relevant to the Veteran's claim for service connection for a back and neck disability and associate them with the claims file or Virtual VA file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his back and neck disabilities.  After securing any necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  In addition, VA treatment records dated since October 2007 should be requested from the Pittsburgh VA Medical Center.  If any requested records cannot be obtained, the Veteran should be notified of such. 

3.  After securing any necessary release and additional information from the Veteran, request the Veteran's Workmen's Compensation records from the appropriate agency.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  Attempt to verify, through official sources to include his National Guard unit, whether the Veteran was on active duty training or inactive duty training from April 20, 2007 through April 24, 2007.  If the requested information cannot be obtained after appropriate attempts, the Veteran should be notified of such and asked to provide proof of his duty status on those days.  

5.  Request copies of the Veteran's service treatment records and service personal records from his National Guard service since November 2005.
 
6.  After the above has been completed to the extent possible and any available records associated with the claims file, schedule the Veteran for an examination of the cervical spine, to determine the nature of any current cervical spine disability and to obtain an opinion as to whether such is possibly related to service.  In addition, an opinion concerning the possible relationship between his lumbar spine disability and service is also needed.  The examiner should be advised whether the Veteran's claimed National Guard duty on April 20-24, 2007 is verified and was either ADT or IDT.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies (to include 
X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  

Following review of the claims file and examination deemed necessary, the physician should respond to the following questions:

a. Please provide the diagnosis for any cervical spine disabilities found, then provide an opinion as to whether such disability more likely (greater than 50% probability), less likely (less than 50% probability, or at least as likely as not (50/50 probability) arose during his active service or is otherwise related to his service, to include the complaint of neck pain in April 1991 after falling in a bathtub.  Please explain the basis the opinion provided. 

b. With respect to the low back disability, please provide an opinion as to whether such disability more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) arose during his active service or is otherwise related to his active service, to include the complaint of a pinched nerve in his middle back in February 1989, the complaint of low back pain in April 1991 after falling in a bathtub, or wearing heavy body armor during his second period of service from June 2004 to November 2005.  The examiner should also address the significance of the Veteran's post-service back injury while lifting furniture.  Please explain the basis the opinion provided.

c. If and only if the Veteran is shown to have been on ADT (active duty for training) or IDT (inactive duty for training) during April 20 to 24, 2007, then the examiner should provide an opinion as to whether the Veteran's pre-existing low back disability was permanently worsened beyond normal progress by that April 2007 period of National Guard duty.  The examiner is advised that the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Please explain the basis the opinion provided.

If the examiner is unable to offer an opinion without resorting to speculation, it is essential that the examiner provide the reasons why an opinion could not be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7.  After any additional development deemed necessary has been accomplished, the case should again be reviewed by the RO/AMC.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


